The defendant has appealed from a conviction and sentence to death for the crime of murder.
The appeal is based on the sole ground that the verdict of the jury is contrary to the law and the evidence. Counsel for defendant contend that this is not a case of murder where the death penalty should be inflicted, but, in its worst aspect, might be a case of manslaughter, and requests us to review the facts set out in the motion for a new trial, which was overruled by the trial judge.
Since the appellate jurisdiction of the Supreme Court extends to criminal cases on questions of law alone, we have repeatedly held that we cannot consider the facts affecting the guilt or innocence of the accused, in order to ascertain whether the verdict is justified by the evidence. Const. 1921, art. 7, § 10; State v. Minor, 154 La. 595, 97 So. 873; State v. Steuer,138 La. 303, 70 So. 233; State v. Easley, 118 La. 690, 43 So. 279. *Page 242 
The jury in all criminal cases are the judges of the facts on the question of guilt or innocence. Const. 1921, art. 19, § 9.
The conviction and sentence appealed from are therefore affirmed.